Cline, Judge:
This is an appeal for reappraisement filed by the collector of customs at the port of Galveston. The merchandise under appraisement consists of children’s pigskin house slippers imported from Mexico on April 13, 1945. They were invoiced at 2.00 Mexican currency per pair and entered at. the same amount, plus containers, packing, and stamps. The invoice indicates that the purchase price was the same as the home consumption value.
■ At the trial plaintiff called Mrs. Helen Yertna Lasiter, wife of the importer. She testified that her firm had imported, the merchandise on April 13, 1945, at a price of 2 pesos per pair, plus containers, packing, and sales tax. Another shipment was received on April 20, 1945, from the same exporter at a price of 2.10 pesos per pair, plus containers, packing, and sales tax. A letter from the exporter, dated April 6, 1945, produced by Mrs. Lasiter, stated:
As you will notice, this shipment is at the old price, although pigskin has gone up since * * * had some on hand. In the future will have to invoice at 2.10 and 1.90.
It further appeared that the second shipment was purchased prior to April 13, 1945, at 2.10 Mexican, but the first shipment had been entered at 2.00. No amendment to the entry was made because the merchandise had already been appraised.
The merchandise invoiced as children’s pigskin house slippers is appraised at 2.10 Mexican pesos per pair, plus containers, packing, and 0.88 per centum sales tax. Judgment will be rendered accordingly